The Court.
—This appeal is from a judgment in favor of the defendant, and is brought up on the judgment roll alone.
The action was instituted to foreclose a street assess-# ment made by the superintendent of streets of the city and county of San Francisco. The court below found that the contract entered into by that officer and the person to whom the street-work was awarded by the board of supervisors of that city and county was void, because the time within which it specified the work was to be done was a different time than that authorized by the board in the notice inviting sealed proposals by bidders to do the work, and in the award of the contract; and that the assessment based upon such void contract was also void, and not to be enforced.
It seems from the findings that the time specified in the published proposal to bidders and in the award of the contract was twenty-five days from the signing of the contract, but the contract actually made and entered into by the superintendent of streets and the contractor *319to whom the assessment was issued -was, that the work should be completed in thirty days from the signing of the contract.
The appellant contends that the difference in time between the contract authorized to he entered into, and that actually entered into was a mere irregularit3, and did not affect the validity of the assessment, the board of supervisors having once acquired jurisdiction to do the work; and that the defendant could have appealed to the board of supervisors under section 12 of the street act of 1872, and that not having done so, the assessment was valid, and should have been enforced.
He further claims that even if the contract was void as to five days of the time specified therein in which it was agreed to be done, yet it was good as to twenty-five days, and if the work was done in that tim^, the assessment was properly made.
It has been held in many cases that neither the board of supervisors nor the superintendent of streets possesses the power to grant extensions of time for the perform- - atice of work under a street contract after the expiration of the time limited in the contract, and that an order granting such extension is void. (Raisch v. City and County of San Francisco, 80 Cal. 4; Beveridge v. Livingstone, 54 Cal. 54; Fanning v. Schammel, 68 Cal. 428; Dougherty v. Coffin, 69 Cal. 454.)
“ The statute itself makes time of the essence of contracts for street-work.” (Raisch v. San Francisco, 80 Cal. 5.)
The extension of time after that contracted for has expired is forbidden because of the fact that the contract entered into by the superintendent of streets, as the mere ministerial act of an agent to do a certain thing under the statute, must follow the letter of authority, which is the resolution of award made by the hoard of supervisors.
If after the time mentioned in the award as that *320within which the work to he contracted for must be finished, and which is then put into the contract and becomes of the essence of it, cannot be extended after it has expired, can it not be said that by parity of reason the ministerial agent cannot go outside in the inception of his ministerial act of his letter of authority, and extend the time in making the contract, thus making the time, which is of the essence of the contract, different from that in the award, which is the very source of his authority?
If he can thus diverge from the letter of his authority to the extent of five days, he can do so for five thousand, and so the very object of the law—that is, that the board of supervisors shall be the power to fix the time within which street-work is to be done—is done away with, and the discretion, of the superintendent of streets, not contemplated by the street act, is substituted.
If it should be argued that the notice to bidders to make proposals, and the putting in of a bid, and the award of the contract, shall be said to authorize the contractor to do the work in the time mentioned in the. award, without entering into the written contract with the superintendent of streets, or giving -the bonds required by law, then it would appear that these last conditions necessary to be done, as prescribed in the law- of 1872, pages 808, 809, are superfluous, and need not be regarded.
This view cannot be maintained. Time is of the essence of the contract, and it must be the time set out in the award; and the proceedings upon which such an assessment as here involved are based, being in invitum, must be strictly pursued in strict compliance with the law under which they are taken. (Raisch v. San Francisco, 80 Cal. 5.)
The award by the board of supervisors of the contract here was the measure of the- superintendent’s power as to the time, which was to be of the essence of *321the contract. If the contract, by him a purely ministerial act, did not follow the award, it was not the contract which he was authorized to make, and it was therefore invalid. (Dougherty v. Hitchcock, 35 Cal. 524.)
As the action of the superintendent of streets was void, it could not become valid by the failure of the property owner to appeal, under section 12 of the law of 1872, to the board of supervisors. He could not appeal unless “aggrieved.” Such owner was not aggrieved; for the contract made was void, and affected his rights no more than would a void judgment.
“The failure of the contractor to appeal did not operate, — 1. To create a grievance on the part of the defendants; or 2. To estop them from complaining of it.” (Burke v. Turney, 54 Cal. 486.)
.The judgment is affirmed.